Name: Commission Regulation (EEC) No 2120/80 of 30 July 1980 determining for the marketing year 1980/81 the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 80 Official Journal of the European Communities No L 206/21 COMMISSION REGULATION (EEC) No 2120/80 of 30 July 1980 determining for the marketing year 1980/81 the rice intervention centres other than Vercelli HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the intervention centres other than Vercelli for areas of surplus rice production, as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1418/76, shall be those set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( J ), as last amended by Regu ­ lation (EEC) No 1871 /80 (2), and in particular Article 4 (5) thereof, Whereas, in accordance with Article 4 ( 1 ) of Regula ­ tion (EEC) No 1418/76, a single intervention price for paddy rice is fixed by the Council for the intervention centre at Vercelli ; whereas this price shall apply for all the other intervention centres to be determined after consultation with Member States ; whereas the selection of these centres must be governed by the application of rules laid down by Council Regulation (EEC) No 1422/76 (3) ; Whereas the Member States have been consulted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 166, 25 . 6 . 1976, p . 1 . (2) OJ No L 184, 17 . 7 . 1980, p . 4. P OJ No L 166, 25 . 6 . 1976, p . 18 . No L 206/22 Official Journal of the European Communities 8 . 8 . 80 ANNEX 1 . FRANCE Department Bouches-du-RhÃ ´ne Gard Intervention centre Aries Port-Saint-Louis-du-RhÃ ´ne Tarascon-sur-RhÃ ´ne Beaucaire NÃ ®mes, Saint-Gilles 2. ITALY Intervention centre Ponte Langorino Abbiategrasso Province Ferrara Milano Novara Oristano Pavia Casalvolone Trecate Vespolate Oristano Corteolona Mede Lomellina Palestra Sant'Angelo Lomellina San Giorgio Lomellina Novellare Balzola Desana Reggio Emilia Vercelli Fontanetto Po Formigliana Trino Vercellese Isola della ScalaVerona